Case 9:19-bk-11573-MB   Doc 309 Filed 09/27/19 Entered 09/27/19 11:56:20   Desc
                         Main Document     Page 1 of 4
                   Case 9:19-bk-11573-MB         Doc 309 Filed 09/27/19 Entered 09/27/19 11:56:20        Desc
                                                  Main Document     Page 2 of 4


                        1          2.     Santa Barbara County is a political subdivision of the State of California
                        2
                            which possesses the authority to assess and collect ad valorern taxes on real and
                        3
                        4   personal property. The Treasurer-Tax Collector is the duly-elected official with

                        5   responsibility for collecting the property taxes.
                        6
                                   3.    In addition to prior year taxes, HVI now owes to the Treasurer-Tax
                        7
                        8   Collector secured property taxes for the 2019-2020 tax year of $696,556.64. See

                        9   attached tax bills as Exhibit SB-10. These taxes are invoiced and due post-petition
                   10
                            (that is, after HVI's July 25, 2019 bankruptcy filing).
                   11
                   12             4.     No taxes have been paid to the Treasurer-Tax Collector since the
                   13       bankruptcy filing on July 25, 2019.
                   14
                                  5.     HVI has a history of not paying its taxes to the Treasurer-Tax Collector.
                  15
                  16        As of September 26, 2019, HVI owed $4,810,387.36 in property taxes, penalties,
                  17        costs, and interest. See attached listing of outstanding delinquent bills as Exhibit SB-
                  18
                            11. All but $19,717.54 of the $4,810,387.36 taxes were based on assessments on
                  19
                  20        the "secured roll" and constitute a lien on HVI's real property.
                  21              6.     There is a procedure whereby property taxes initially billed as Secured
                  22
                            subsequently get billed as "Unsecured" for collection purposes, and this has occurred
                  23
                  24        annually for HVI's delinquent secured property tax bills. However, the Treasurer-
                  25        Tax Collector did not relinquish his lien upon HVI's real property, nor did the
                  26
                  27
                  28

;NOW SPENCE GREEN LLP

                                                                DECLARATION
Case 9:19-bk-11573-MB   Doc 309 Filed 09/27/19 Entered 09/27/19 11:56:20   Desc
                         Main Document     Page 3 of 4
Case 9:19-bk-11573-MB   Doc 309 Filed 09/27/19 Entered 09/27/19 11:56:20   Desc
                         Main Document     Page 4 of 4
